Opinion filed June 26, 2014




                                     In The

        Eleventh Court of Appeals
                                   __________

                              No. 11-14-00068-CV
                                  __________

       IN THE INTEREST OF K.A.J. AND B.A.J., CHILDREN


                     On Appeal from the 259th District Court
                          Shackelford County, Texas
                        Trial Court Cause No. 2012-005


                      MEMORANDUM OPINION
      Melissa M. Jones, Appellant, has filed in this court a motion to dismiss this
appeal. In the motion, Appellant states that she “no longer wishes to pursue” her
appeal. Therefore, in accordance with Appellant’s request, we dismiss the appeal.
See TEX. R. APP. P. 42.1(a)(1).
      The motion to dismiss is granted, and the appeal is dismissed.


                                                         PER CURIAM
June 26, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.